Citation Nr: 1704920	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-28 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona 


THE ISSUES

1.  Whether there is clear and unmistakable error in a January 2008 rating decision that assigned an effective date of April 7, 2007, for the award of service connection for adjustment disorder, degenerative osteoarthritis of the lumbar spine, degenerative joint disease of the right shoulder, degenerative joint disease of the right elbow, degenerative osteoarthritis of the cervical spine, degenerative joint disease of the right wrist, degenerative joint disease of the left knee, and surgical scars of the right and left knees.

2.  Whether there is clear and unmistakable error in a July 1999 rating decision that assigned an effective date of May 17, 1999, for the award of a separate 30 percent rating for traumatic arthritis of the right knee, and an effective date of February 21, 1996, for the assignment of a 20 percent rating for postoperative residuals of the injury to the right knee.

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only. 

4.  Entitlement to specially adapted housing.

5.  Entitlement to a special home adaptation grant.

6.  Entitlement to special monthly compensation based on the need for aid and attendance.

7.  Entitlement to special month compensation by reason of being housebound.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to November 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Phoenix, Arizona, RO.

In October 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran waived RO consideration of the additional evidence associated with the record since the issues on appeal were last adjudicated in September 2013 and February 2015 statements of the case.  Accordingly, this evidence is subject to initial consideration by the Board in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2016).  Additionally, later in October 2016, the Veteran submitted additional evidence in support of his appeal.  While he did not waive RO consideration of such evidence, as his substantive appeal was received after February 2, 2013, a waiver is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

As a final preliminary matter, the Board has recharacterized the issues concerning entitlement to earlier effective dates for the grants of service connection and assignments of ratings for various disabilities as whether there is clear and unmistakable error in the rating decisions assigning those effective dates.  In this regard, the Board notes that in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  Therefore, as the Veteran's June 2010 claim was a freestanding claim for an earlier effective date, the Board has recharaterized such issues as reflected on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107 (a)(2) (West 2014).

The issues of whether there is CUE in the July 1999 and January 2008 rating decisions, and entitlement to automobile and adaptive equipment or adaptive equipment only, specially adapted housing, a special home adaptation grant, and special monthly compensation based on the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not establish that the Veteran has a single disability that is rated 100 percent disabling for purposes of housebound benefits.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation by reason of being housebound have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. 
§ 3.350 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).

The Veteran seeks entitlement to special monthly compensation (SMC) on the basis of housebound status.  SMC is designed to provide a higher level of compensation to Veterans who, by reason of the singular or combined effects of service-connected disabilities, face challenges above and different than the loss of earning capacity the rating schedule is designed to evaluate.  38 C.F.R. §§ 3.350, 4.1.  Parenthetically, the Board notes that the issue of SMC based on the need for aid and attendance is discussed in the Remand section below.  

SMC by reason of being housebound may be awarded on either of two bases.  Statutory housebound is granted when a Veteran has a single disability rated totally (100 percent) disabling and an additional disability or disabilities independently rated a combined 60 percent disabling.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  The total disability rating requirement may be met by a finding of a total disability rating based on individual unemployability (TDIU) where that award is based on one single condition; even though an award of TDIU allows consideration of multiple conditions as a single disability under 38 C.F.R. § 4.16(a), entitlement to SMC does not allow such.  Bradley v. Shinseki, 22 Vet.App. 280, 293 (2008) )(a TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU is based on a single disability); VAOGCPREC 66-91 (Aug. 15, 1991) (several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC).

Factual housebound, the second basis for this level of SMC, also requires a single disability rated totally (100 percent) disabling, to include TDIU based on one condition.  Additionally, the Veteran must demonstrate that his service-connected disabilities render him unable to leave the immediate premises of his home.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley v. Peake, 22 Vet.App. 280 (2008).  This does not mean a Veteran can never leave his house, only that he must generally stay within the immediate surroundings.  Occasionally leaving for appointments is allowable, but generally the Veteran must "stick close to home." 

Here, although the Veteran's combined disability rating is 100 percent, none of his service-connected disabilities are rated as 100 percent disabling independently.  They consist of an adjustment disorder rated 70 percent disabling; a lumbar spine disability rated 40 percent disabling; traumatic arthritis of the right knee rated 30 percent disabling; a right shoulder disability rated 30 percent disabling; postoperative residuals of the right knee rated 20 percent disabling; a cervical spine disability rated 20 percent disabling; a right wrist disability rated as 10 percent disabling; a left knee disability rated 10 percent disabling; a right elbow disability rated 10 percent disabling; and, surgical scars of the right and left knees and limitation of extension of the forearm, each rated as noncompensable.  He has not been awarded a TDIU. 

As stated, despite the fact that the Veteran's combined service-connected disabilities have a common origin of the right knee and are rated combined as 100 percent disabling, the combination of such cannot serve as a "single disability" for purposes of SMC.  See Bradley, supra.   Hence, the threshold schedular requirement for housebound under any theory is not met, and the SMC housebound benefit may not be granted.

Consequently, the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law.  Where, as here, the law and not the evidence is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis, supra.


ORDER

Entitlement to SMC by reason of being housebound is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, given the recharacterization of the effective date claims as allegations of CUE in the July 1999 and January 2008 rating decisions, the Board finds that those claims must be remanded for the AOJ to adjudicate the Veteran's CUE claims in the first instance.  A claimant's assertion of a particular CUE theory by the RO constitutes a distinct claim.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  In the present case, the RO has not yet adjudicated the Veteran's allegations of CUE.  Moreover, the Board cannot consider a CUE issue alleged in a rating decision in the first instance.  See Jarrell, 20 Vet. App. at 333 (2006).  Thus, the claims of CUE in the July 1999 and January 2008 rating decisions as to the effective dates assigned therein are remanded for initial consideration by the AOJ.

Turning to the claims of entitlement to SMC based on the need for aid and attendance, automobile and adaptive equipment or to adaptive equipment only, specially adapted housing, and a special home adaptation grant, the Board finds that remand is necessary in order to afford the Veteran a VA examination to determine whether or not he requires aid and attendance as a result of service-connected disabilities, and whether he has loss of use of the upper and/or lower extremities or ankylosis of the knee due to service-connected disabilities alone.  Essentially, the claims all turn on whether, and to what degree, the impairment of the upper and lower extremities shown in the record is the result of service-connected disabilities.

In this regard, the Veteran contends that the impairment of his upper and lower extremities is the result of radiculopathy caused by service-connected lumbar and cervical spine disabilities.  The record also shows impairment of the upper and lower extremities attributable to other service-connected disabilities, including right knee, left knee, right shoulder, right elbow, and right wrist disabilities.  However, VA treatment notes dating from December 2006 to as recent as September 2014 also show extremity impairment related to various nonservice-connected diagnoses, to include idiopathic or generalized neuropathy, diabetic peripheral neuropathy, hereditary sensory motor neuropathy, possible severe axonal neuropathy, possible underlying demyelinating neuropathy, carpal tunnel syndrome, and foot drop secondary to idiopathic polyneuropathy.  

Of particular note, in December 2006, it was observed that "nerve studies were quite consistent with peripheral neuropathy" but that "doesn't change the fact that he has lumbar disease at L5-S1 and other levels."  The provider noted that the Veteran "can certainly have more than one problem."  More recently, diagnostic testing in August 2014 revealed suspected mixed neuropathy, and hereditary neuropathy could not be ruled out but was less likely.  Further, while there was also "no definitive electrodiagnostic evidence to confirm" a right lumbosacral radiculopathy, "a radiculopathy superimposed on the generalized neuropathy could not be ruled out." VA treatment notes in August 2014 also reference suspected cervical stenosis with radiculopathy and myelopathy and suspected lumbar degeneration with radiculopathy and myelopathy.

Based on the foregoing, it remains unclear to what extent the Veteran's service-connected disabilities versus his nonservice-connected disabilities impair the use of his upper and lower extremities.  The Court has held that when a Veteran has both service-connected and nonservice-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Court also held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the service-connected disability.  Id.  

The Board finds that the facts of this particular case warrant a remand to afford the Veteran a new VA examination to reconcile all the diagnoses of record, and the examiner should attempt to distinguish, based upon all available records, which symptoms are attributable to the service-connected lumbar spine, cervical spine, bilateral knee, right shoulder, right elbow, and right wrist disabilities.   Then, the examiner should address whether the Veteran is need of aid and attendance due to service-connected disabilities, and whether service connected disabilities result in the loss, or loss of use, of one or both lower extremities, and whether any loss precludes locomotion without the aid of braces, crutches, canes or a wheelchair; the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss, or loss of use, of one or both upper extremities, and whether any loss precludes the use of arms at or above the elbows; or, ankylosis of one or both knees. 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis."  See also 38 C.F.R. § 4.63. 

Examples under 38 C.F.R. § 3.350(a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.  These examples provided in the regulations are not an exhaustive list of manifestations of loss of use of a foot or hand.

Similarly, under 38 C.F.R. § 3.809(b)(1), the loss or loss of use of both lower extremities is described as a loss such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Additionally, under 38 C.F.R. § 3.809(c), the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of location although occasional locomotion by other methods may be possible.

The Board is cognizant that, in support of his appeal, the Veteran submitted two VA Forms 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, dated in October 2012 and October 2014.  However, as the examining physicians considered both service and nonservice-connected disabilities, they are not probative of whether the Veteran's service-connected disabilities, alone, render him in need of aid and attendance.  Further, although the Veteran was examined by a VA examiner in March 2013 related to his claim for aid and attendance, the examiner does not appear to have considered evidence of radiculopathy in the record, and, as discussed above, subsequent VA treatment notes dated in 2014 show assessments of cervical and lumbar radiculopathy.  Given the foregoing, the current examinations of record provide an insufficient basis upon which to adjudicate the claims, and a new examination is necessary.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  In this regard, the most recent medical evidence of record is dated in 2014.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should adjudicate whether CUE was shown in the July 1999 rating decision assigning an effective date of May 17, 1999, for the award of a separate 30 percent rating for traumatic arthritis of the right knee, and an effective date of February 21st, 1996, for the assignment of the 20 percent rating for postoperative residuals of the injury to the right knee, and the January 2008 rating decision assigning an effective date of April 7, 2007, for the awards of service connection for an adjustment disorder, a lumbar spine disability, a right shoulder disability, a right elbow disability, a cervical spine disability, a right wrist disability, a left knee disability, and scarring of the right and left knees.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for an appropriate VA examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the record and the Remand have been reviewed.  Any and all indicated evaluations, studies, and tests deemed necessary should be conducted.  After reviewing the file and examining the Veteran, the VA examiner should provide the following:

(a)  Provide diagnoses of all current upper and lower extremity disorders, to include any radiculopathy superimposed on neuropathy, and, if possible, attempt to distinguish the symptomatology associated with the service-connected lumbar and cervical spine disabilities and the nonservice-connected neuropathy.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's service-connected lumbar and cervical spine disabilities.  See Mittleider, supra.

(b)  Then, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities (adjustment disorder, degenerative osteoarthritis of the lumbar spine, traumatic arthritis of the right knee, degenerative joint disease of the right shoulder, post-operative residuals of the right knee, degenerative osteoarthritis of the cervical spine, degenerative joint disease of the right wrist, degenerative joint disease of the left knee, degenerative joint disease of the right elbow, surgical scars of the right and left knees, and limitation of extension of the right forearm) render him so helpless as to require the regular aid and attendance of another person to perform daily self-care tasks or to protect him from the hazards of his daily environment. 

(c) State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's relevant service-connected disabilities (which include degenerative osteoarthritis of the lumbar spine, traumatic arthritis of the right knee, post-operative residuals of the right knee, degenerative joint disease of the left knee, and surgical scars of the right and left knees) result in ankylosis of one or both knees, or the loss or loss of use of one or both of the lower extremities, and whether any loss precludes locomotion without the aid of braces, crutches, canes, or a wheelchair.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

The term "loss of use of a hand or foot" is defined as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. 
§ 3.350(a)(2).  The determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  

(d)  State whether it is at least as likely as not (a probability of 50 percent or greater) the Veteran's service-connected disabilities (which include degenerative arthritis of the lumbar spine, traumatic arthritis of the right knee, degenerative joint disease of the right shoulder, post-operative residuals of the right knee, degenerative arthritis of the cervical spine, degenerative joint disease of the right wrist, degenerative joint disease of the left knee, degenerative joint disease of the right elbow, surgical scars of the right and left knees, and limitation of extension of the right forearm) result in the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

The term "loss of use of a hand or foot" is defined as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. 
§ 3.350(a)(2).  The determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  

(e)  State whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's relevant service-connected disabilities (which include degenerative joint disease of the right shoulder, degenerative arthritis of the cervical spine, degenerative joint disease of the right elbow, and limitation of extension of the right forearm) result in the loss, or loss of use, of one or both upper extremities, and whether any loss precludes the use of arms at or above the elbows. 

The term "loss of use of a hand or foot" is defined as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. 
§ 3.350(a)(2).  The determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  

The VA examiner should set forth all examination findings, along with complete rationale for any conclusions reached.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


